Citation Nr: 1136041	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-24 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2011, the Veteran testified at a hearing before the undersigned.

The record raises a claim of service connection for hypertension.  The Veteran, at his personal hearing, also raised an application to reopen his claim of service connection for heart disease.  However, these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to the claim of service connection for PTSD, controlling regulations provide that a grant of service connection for PTSD requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  The provisions of 38 C.F.R. § 4.125(a) (2010) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  

During the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  More specifically, the revisions liberalized the standards for establishing the occurrence of in-stressors involving a "fear of hostile military or terrorist activity." See 38 C.F.R. § 3.304(f)(3).  These provisions apply to this case.

With the above laws and regulations in mind, the Board notes that the Veteran has alleged two stressors.  The first stressor being the death of his friend "Red" who died after falling into an aviation fuel storage tank during the claimant's watch while serving on the U.S.S. Salisbury Sound somewhere between DaNang and Cam Ranh Bay.  The second stressor was his fear of his ship being blown-up by saboteurs or mines while it was stationed off of DaNang in support of American operations in the Republic of Vietnam.  The Veteran also reported that, while on station refueling and arming its aircraft for operations in the Republic of Vietnam, the ship had smaller ships as well as divers in the water constantly keeping an eye out for saboteurs or mines.  The Veteran's fear in this regard was further heightened by the fact that his ship was subject to small arms and grenade fire from enemy forces and because the ship carried at large amount of aviation gasoline which could ignite if these storage tanks were struck by even the smallest of spark. 

As to the evidence already found in the record that helps to verify the Veteran's stressors, personnel records show that he served on the U.S.S. Salisbury Sound from January 1965 to May 1966.  Moreover, historical records obtained from the Navy showed that in February 1965 and May 1965 the U.S.S. Salisbury Sound supported operations in the Republic of Vietnam including near DaNang, carried and deployed sea planes, and carried aviation fuel for its aircraft.  Likewise, information obtained from the National Personnel Records Center (NPRC) reported that the U.S.S. Salisbury Sound was in the waters off of the Republic of Vietnam in February 1965 and from May 1965 to June 1965.  Similarly, while in June 2007 the U.S. Armed Services Center for Unit Records Research (CURR) was not able to verify any deaths aboard the U.S.S. Salisbury Sound, it did verify that during various time periods from February 1965 to June 1966 the U.S.S. Salisbury Sound conducted sea drone operations in South Vietnam.

Given the above record that verifies the Veteran's "fear of hostile military or terrorist activity" while serving on the U.S.S. Salisbury Sound in the waters of the Republic of Vietnam from February 1965 to June 1966 (see 38 C.F.R. § 3.304(f)) as well as the diagnosis of PTSD found in the record, the Board finds that a remand is required to obtain a medical opinion as to whether the Veteran has PTSD in accordance with the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV) and if that PTSD was due to the verified "fear of hostile military or terrorist activity."  See 38 U.S.C.A. § 5103A(d) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the claim of service connection for depression, the Board notes that the Veteran is competent and credible to report on what he sees and feels, including symptoms of depression such as sadness and anger, in-service and since that time.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, Dr. Chaudhry in April 2011 and June 2011 letters reported that he had treated the Veteran since 1991 for severe anxiety and depression and suggested it was caused by his time in the Navy.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  Given the lack of certainty of the opinion, the Boards that this issue also must be remanded to obtain a competent and credible medical opinion as to the relationship between the Veteran's current depression and his military service.  See 38 U.S.C.A. § 5103A(d); McLendon, supra.

It does not appear that all of the Veteran's private treatment records have been associated with the claims file despite two attempts to do so by the RO. The records obtained from the Social Security Administration (SSA) contain some but not all of Dr. Chaudhry's treatment records.  Given the fact that Dr. Chaudhry reported that he had treated the Veteran since 1991, one more attempt should be made to obtain all outstanding treatment records since 1991.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them). 

While the appeal is in remand status, all of the Veteran's outstanding treatment records from all other available sources that have not already been associated with the record should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  

Lastly, the Board notes that since issuing the May 2009 statement of the case the Veteran filed with the RO additional evidence in support of his claims and the RO has obtained additional evidence in support of his claims.  A review of the record on appeal does not reveals that the Veteran ever waived RO review of this evidence (see 38 C.F.R. § 20.1304(c) (2010)) or the RO ever issued a supplemental statement of the case that addresses this evidence (see 38 C.F.R. § 19.31 (2010)).  Therefore, since the Board finds that this evidence is additional pertinent evidence, the Board also finds that a remand is required for the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31.

Accordingly, the appeal is REMANDED to the RO for the following actions:

1.  After obtaining another authorization from the claimant, the RO should obtain and associate with the claims file all of the Veteran's post-1991 treatment records from Dr. Chaudhry.  All actions to obtain the requested records should be documented fully in the claims file.  If the records are not obtained, the Veteran should be notified by letter of this fact.

2.  The RO should obtain and associate with the claims file all of the Veteran's post-2007 treatment records that have not already been associated with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  After undertaking the above development to the extent possible, the RO should arrange for the Veteran to be afforded a VA psychiatric examination.  The claims file is to be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the file.  After a review of the claims file and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Does the Veteran have a diagnosis of PTSD in accordance with the DSM IV?

b.  Is it at least as likely as not that the Veteran's PTSD was caused by his verified "fear of hostile military or terrorist activity" while serving on the U.S.S. Salisbury Sound in the waters off of the Republic of Vietnam from February 1965 to June 1966?

c.  Is it at least as likely as not that the Veteran's depression was caused by his military service taking into account the claimant's competent and credible report on what he sees and feels, including symptoms of depression such as sadness and anger in-service and since that time? 

Note:  In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

4.  The RO should thereafter readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits since the May 2009 statement of the case, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

